     3:17-cv-03166-MBS        Date Filed 01/07/19     Entry Number 172     Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

                                                )
IN RE SCANA CORPORATION                         )    Lead Case No. 3:17-cv-03166-MBS
DERIVATIVE LITIGATION                           )
                                                )

          DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

       Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, Nominal Defendant

SCANA Corporation (“SCANA” or the “Company”) and Defendants Kevin B. Marsh, Gregory

E. Aliff, James A. Bennett, John F.A.V. Cecil, Sharon A. Decker, D. Maybank Hagood, Lynne

M. Miller, James W. Roquemore, Maceo K. Sloan, Alfredo Trujillo, Stephen A. Byrne, Jimmy

E. Addison, James M. Micali, and Harold C. Stowe (collectively, “Defendants”) hereby move for

judgment on the pleadings. As described in Defendants attached Memorandum of Law, on

January 1, 2019, SCANA merged with and into a wholly-owned subsidiary of Dominion Energy,

Inc. (“Dominion”). As a result, all previously outstanding shares of SCANA common stock

have been exchanged for the right to receive 0.6690 shares of Dominion common stock.

Nominal Plaintiffs therefore ceased being shareholders of SCANA on January 1, 2019 and now

lack standing to pursue claims on behalf of the Company. Thus, the Court should grant this

motion for judgment on the pleadings.

       Respectfully submitted this 7th day of January, 2019.
     3:17-cv-03166-MBS       Date Filed 01/07/19   Entry Number 172    Page 2 of 4




s/ Steven J. Pugh                              s/ John A. Massalon
Steven J. Pugh (Fed. ID No. 7033)              John A. Massalon (Fed. ID No. 5227)
Benjamin P. Carlton (Fed. ID 11797)            Wills Massalon & Allen, LLC
Richardson Plowden & Robinson, P.A.            Post Office Box 859
Post Office Drawer 7788 (29202)                Charleston, South Carolina 29402
1900 Barnwell Street                           (843) 727-1144
Columbia, South Carolina 29201                 jmassalon@wmalawfirm.net
(803) 771-4400
spugh@richardsonplowden.com                    John R. Bielema (pro hac vice)
bcarlton@richardsonplowden.com                 Michael P. Carey (pro hac vice)
                                               Bryan Cave Leighton Paisner, LLP
I.S. Leevy Johnson (Fed. ID No. 2194)          One Atlantic Center, 14th Floor
George C. Johnson (Fed. ID No. 6538)           1201 West Peachtree Street, N.W.
Johnson Toal & Battiste, P.A.                  Atlanta, Georgia 30309
1615 Barnwell Street                           (404) 572-6600
Columbia, South Carolina 29201                 john.bielema@bclplaw.com
(803) 252-9700                                 michael.carey@bclplaw.com
islj@jtbpa.com
George@jtbpa.com                               Barbara A. Smith (pro hac vice)
                                               Bryan Cave Leighton Paisner, LLP
Michael R. Smith (pro hac vice)                One Metropolitan Square
Lisa Bugni (pro hac vice)                      211 North Broadway, Suite 3600
King & Spalding, LLP                           St. Louis, Missouri 63102
1180 Peachtree Street, NE                      (314) 259-2000
Atlanta, Georgia 30309                         barbara.smith@bclplaw.com
(404) 572-4824
mrsmith@kslaw.com                              Counsel for Defendants Gregory E. Aliff;
                                               James Bennett; John F.A.V. Cecil; Sharon
Counsel for Nominal Defendant                  A. Decker; D. Maybank Hagood; Lynne M.
SCANA Corporation                              Miller; James W. Roquemore; Maceo K.
                                               Sloan; Alfredo Trujillo; James M. Micali;
                                               and Harold C. Stowe




                                           2
     3:17-cv-03166-MBS         Date Filed 01/07/19   Entry Number 172      Page 3 of 4




s/ William A. Coates                             s/ William A. Coates
William A. Coates (Fed. ID No. 183)              William A. Coates (Fed. ID No. 183)
Roe Cassidy Coates & Price, P.A.                 Roe Cassidy Coates & Price, P.A.
1052 North Church Street                         1052 North Church Street
Post Office Box 10529 (29603)                    Post Office Box 10529 (29603)
Greenville, South Carolina 29601                 Greenville, South Carolina 29601
(864) 349-2600                                   (864) 349-2600
wac@roecassidy.com                               wac@roecassidy.com

Anne M. Tompkins (pro hac vice)                  John A. Jordak, Jr., (pro hac vice)
Jonathan M. Watkins (pro hac vice)               William R. Mitchelson, Jr. (pro hac vice)
Aaron C. Lang (pro hac vice)                     Meredith J. Kingsley (pro hac vice)
Cadwalader, Wickersham & Taft, LLP               Alston & Bird
227 West Trade Street                            1201 West Peachtree Street
Charlotte, North Carolina 28202                  Atlanta, Georgia 30309
(704) 348-5222                                   (404) 881-7000
Anne.Tompkins@cwt.com                            john.jordak@alston.com
Jonathan.Watkins@cwt.com                         mitch.mitchelson@alston.com
Aaron.Lang@cwt.com                               meredith.kingsley@alston.com

Counsel for Defendant Kevin B. Marsh             Counsel for Defendant Jimmy Addison

s/ William A. Coates
William A. Coates (Fed. ID No. 183)
Roe Cassidy Coates & Price, P.A.
1052 North Church Street
Post Office Box 10529 (29603)
Greenville, South Carolina 29601
(864) 349-2600
wac@roecassidy.com

Robert A. Blake, Jr. (pro hac vice)
James F. Wyatt, III (pro hac vice)
Wyatt & Blake, LLP
435 East Morehead Street
Charlotte, North Carolina 28203
(704) 331-0767
rblake@wyattlaw.net
jwyatt@wyattlaw.net

Counsel for Defendant Stephen Byrne




                                             3
     3:17-cv-03166-MBS           Date Filed 01/07/19      Entry Number 172       Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 7th day of January 2019, I caused a true and correct copy of

the foregoing to be filed with the Clerk of the Court using the CM/ECF system, which will

automatically send notification of such filing and make available the same to all attorneys of

record.


                                           s/ Steven J. Pugh
                                           Steven J. Pugh (Fed. ID No. 7033)
                                           Richardson Plowden & Robinson, P.A.
                                           Post Office Drawer 7788 (29202)
                                           1900 Barnwell Street
                                           Columbia, South Carolina 29201
                                           (803) 771-4400
                                           spugh@richardsonplowden.com
